Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on September 27, 2022. Claims 1, 5-7, 11-14 are currently pending and examined below.

Response to Amendment and Arguments
In respond to applicant's arguments based on the filed amendment with respect to 35 U.S.C 103 rejections of said previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Marko et al. US2003/0216889 (“Marko”) in view of Joo US2017/0171051 (“Joo”) further in view of Macdonald et al. US2015/0222553 (“Macdonald”).

Regarding claim(s) 1, 7. Marko discloses a controller diagnostic method, comprising: 
transmitting a Diagnostic Trouble Code (DTC) request signal to a plurality of controllers (para. 16, e.g. The transmission of data to the computation/decision center can be initiated by a variety of trigger events including 1) on-board DTC's, pending codes, or other indications in the collected data of a potential variance of an operational component from its nominal operating state); 
receiving a first frame of the plurality of controllers in response to the DTC request signal (para. 28, e.g. Data messages sent from vehicle 10 to response center 12 are relayed over network 14 to a diagnostic database server 15 in computation center 13. Server 15 initiates an attempt to classify the data in the received message according to known potential irregularities for the subject vehicle. The classification is first attempted by comparing with an existing diagnostic database 16 which the manufacturer has compiled based on known performance parameters of the vehicle and its operational components (e.g., powertrain or other control modules, actuators, sensors, etc.).); 
delaying a transmission time of a flow control signal and transmitting the delayed flow control signal to the plurality of controllers (para. 58, Depending upon the severity of a trigger event, the sending of a particular message may be deferred. Cellular telephone airtime costs typically vary according to the time of day and day of the week. If a low severity trigger event occurs at a time with high associated airtime costs, then it may be preferable to delay message transmission until a time of lower airtime costs. For example, flags or DTC's leading to a trigger event may be of different types.); and 
receiving DTC information by at least one consecutive frame provided by the plurality of controllers in response to the delayed flow control signal (para. 40, para. 46, e.g. At T=0, the contents of pre-event buffer 51 are stored as a snapshot in a message formatting block 61. Once post-event buffer 52 is full, its contents are formatted into a message in formatting block 61 along with the pre-event snapshot, event ID, and a vehicle ID (e.g., a VIN number). The formatted message is sent to the transceiver for broadcasting to the telematics response center.)
Marko does not explicitly disclose wherein the delaying a transmission time comprises delaying the transmission time by a first time and a second time and third time, wherein the first time is a response time to the DTC request signal of each of the plurality of controllers, wherein the second time is a processing delay time of a gateway.
Joo teaches another vehicle diagnostic communication system and method. Additionally, wherein the delaying a transmission time comprises delaying the transmission time by a first time and a second time and third time (Fig. 7, first, second, third frame), wherein the first time is a response time to the DTC request signal of each of the plurality of controllers, wherein the second time is a processing delay time of a gateway (fig. 7, para. 123, As illustrated in FIG. 7, when the CAN bus load is full at a point in time at which the second consecutive frame is received from the vehicle gateway 720, that is, when the received second consecutive frame cannot be immediately routed, the vehicle gateway 720 may delay routing of the second consecutive frame. Here, it should be noted that a routing delay interval may be dynamically changed according to a point in time at which a state of the CAN bus load is changed to a state in which consecutive frames may be transmitted. In addition, the routing delay interval cannot exceed the separation transmission period (STmin). When the bus load is kept full until the routing delay interval exceeds the separation transmission period, and thus the consecutive frames cannot be routed, the vehicle gateway 720 may increase the separation transmission period by a certain time, and transmit the increased separation transmission period to the controller to be diagnosed 730. ).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Marko by incorporating the applied teaching of multiple time delays during data transmission as taught by Joo to improve data buffer time and efficiency in data transfer.
Marko further silent to wherein the third time is a delay time of transmission of the DTC information of a controller having a lowest priority among the plurality of controllers.
Macdonald teaches another vehicle system and delay time of transmission of the DTC information of a controller having a lowest priority among the plurality of controllers (para. 48, vehicle diagnostics data, the usage characteristics include infrequent data uploads (e.g., which may be performed once per month). The transmission characteristics of the GPS augmentation data include: an extremely low sensitivity to network latencies or delays (e.g., data uploads may be performed in nonpeak periods (e.g., at night) when the wireless network is generally idle), a low sensitivity to the wireless infrastructure's footprint (e.g., the wireless coverage footprint is of lesser importance), a relatively low desirability for priority when the wireless network is busy or heavily trafficked,).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Marko by incorporating the applied teaching of Macdonald to improve data flow by prioritizing delay data. 

Regarding claim(s) 6, 12. Marko in view of Joo and Macdonald further teaches wherein data length information of the DTC information is included in a Protocol Control Information (PCI) field (Marko: fig. 3, para. 40, controller 50 retrieves and stores additional data in post-event buffer 52, formats a data message, and sends the message to the telematics response center via transceiver 26. Para. 46, e.g. At T=0, the contents of pre-event buffer 51 are stored as a snapshot in a message formatting block 61. Once post-event buffer 52 is full, its contents are formatted into a message in formatting block 61 along with the pre-event snapshot, event ID, and a vehicle ID (e.g., a VIN number). The formatted message is sent to the transceiver for broadcasting to the telematics response center.).

Regarding claim(s) 13, 14. Marko in view of Joo and Macdonald further teaches wherein the DTC information by the at least one consecutive frame provided by the plurality of controllers is information received in parallel (Joo: para.51, e.g. Referring to FIG. 1, an in-vehicle communication system may include a vehicle gateway 10 for providing a routing function during communication between controllers installed in a vehicle, and network(s) (for example, a network A 20, a network B 30, and a network C 40) of various domains connected to the vehicle gateway 10..).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marko et al. US2003/0216889 (“Marko”) in view of Joo US2017/0171051 (“Joo”)  and Macdonald et al. US2015/0222553 (“Macdonald”) further in view of Machauer et al. US2009/0307400 (“Machauer”).

Regarding claim(s) 5, 11. Marko is silent to wherein the delaying a transmission time comprises delaying the transmission time by a fourth time, wherein the fourth time is a time at which the DTC information of the plurality of controllers reaches a diagnostic device. 
Machauer teaches another system and method for transmitting diagnostic trouble code. Additionally, multiple time delays during data transmission such as first, second, third, four, and so on (Fig. 1, shows a diagram of a specific embodiment of a sequence of a communication in a LIN network. Para. 90, he diagnostic communication in LIN network 106 is implemented by two types of communication, namely, by requests of master 102 and responses of slave 104. During a first time segment 112, and thus in a first case, master 102 sends a first request 114 to slave 104, no particular temporal parameters being required. In a second case, during a second time segment 116, during which it is expected by slave 104 that he will send a response to master 102, it is provided that the master sends a second request 118 with header 110 having ID=0x3d, but slave 104 does not respond...)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Marko by incorporating the applied teaching of multiple time delays during data transmission as taught by Machauer to improve data buffering time.
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666